PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Reuter, Sascha
Application No. 16/827,544
Filed: March 23, 2020
Attorney Docket No. ATL0044.USU1
For: SYSTEMS AND METHODS FOR GENERATING DIGITAL CONTENT ITEM PREVIEWS
:
:
:
:	DECISION ON PETITION
:
:
:
:



This is a decision on the renewed petition under 37 CFR 1.55(f), filed March 12, 2021, to accept a certified copy of the foreign application. This is also a decision on the concurrently filed petition under 37 CFR 1.182, to expedite consideration of the renewed petition under 37 CFR 1.55(f).

The petition under 37 CFR 1.182 is hereby Dismissed as unnecessary because it was not promptly recognized, as it was embedded in the petition under 37 CFR 1.55(f).1 No expedited petition fee is due and none has been charged to the deposit account.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements.  Accordingly, the petition 
is granted.

The Office acknowledges receipt of the certified copy of foreign Patent Application 
No. AU2019902266 received on December 28, 2020.  

It is noted that petitioner submitted a petition fee under 37 CFR 1.17(m), in the amount of $2100.00, for treatment of the present petition. Since the petition fee required by 37 CFR 1.17(g) is $220.00, the remaining $1880.00 may be refunded to petitioner by writing to the following address:  Mail Stop 16, Commissioner for Patents, P. O. Box 1450, Alexandria, VA  22313-1450.  A copy of this decision should accompany the request.

This application is being referred to Technology Center Art Unit 2158 for further examination in due course of the Request for Continued Examination filed on February 22, 2021. 

Any questions concerning this decision may be directed to the undersigned at (571) 272-3226. Questions concerning status or examination of the application should be directed to the Technology Center at (571) 272-2100. 



/ANDREA M SMITH/Andrea Smith
Lead Paralegal Specialist, Office of Petitions



    
        
            
    

    
        1 37 CFR 1.4(c) states, since different matters may be considered by different branches or sections of the Office, each distinct subject, inquiry or order must be contained in a separate paper to avoid confusion and delay in answering papers dealing with different subjects. Subjects provided for on a single Office or World Intellectual Property Organization form may be contained in a single paper.